Case: 21-50236        Document: 00516040175             Page: 1      Date Filed: 10/04/2021




               United States Court of Appeals
                    for the Fifth Circuit                                    United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 21-50236                            October 4, 2021
                                    Summary Calendar                           Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Jeremy Atkinson,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 1:20-CR-217-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

           The Federal Public Defender appointed to represent Jeremy Atkinson
   has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
   738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Atkinson
   has not filed a response. We have reviewed counsel’s brief and relevant


           *
            Per 5th Circuit Rule 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5th Circuit Rule 47.5.4.
Case: 21-50236      Document: 00516040175           Page: 2   Date Filed: 10/04/2021




                                     No. 21-50236


   portions of the record. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review.
          The district court was without jurisdiction, however, to enter the
   amended judgments during the pendency of this appeal. See United States
   v. Lucero, 755 F. App’x 384, 386−87 (5th Cir. 2018) (citing Griggs v. Provident
   Consumer Disc. Co., 459 U.S. 56, 58 (1982)). Thus, the original judgment
   stands. It contains a clerical error regarding the date on which the offense
   ended. See Fed. R. Crim. P. 36. After the conclusion of this appeal, the
   district court regains jurisdiction to amend the judgment to correct clerical
   errors under Federal Rule of Criminal Procedure 36.
          The motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, the appeal is DISMISSED as frivolous,
   the first and second amended judgments are VACATED for want of juris-
   diction, and the case is REMANDED for correction of the original judg-
   ments’ clerical error regarding the offense date. See 5th Cir. R. 42.2;
   Lucero, 755 F. App’x at 386−87.




                                          2